DETAILED ACTION
This office action is in response to the application filed on 25 February 2020.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-28 are currently pending.
Priority
Acknowledgment is made of applicant’s claim for domestic priority based on the filing of PCT/US18/52732 on 25 September 2018 under 35 U.S.C. 119(a-d) claiming priority to the filing of provisional applications 62/622,725 on 26 January 2018 and 62/565,831 on 29 September 2017 under 35 U.S.C. 119(e), respectively.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 July 2020 and 02 December 2020 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been reviewed and considered by the examiner.
Objection to Title
	The title is objected to because it is not sufficiently descriptive of the claimed invention. An updated title is required that is clearly indicative of the invention to which the claims are directed (i.e., Computer-Generated Reality Platform for Generating Computer-Generated Reality, Virtual Reality, and Augmented Reality Environments). 
Claim Objections
	Claim 1 is objected to because of the following informalities: ‘receiving a first input indicative of a request to launch a first application in the three-dimensional computer-generated reality environment’ should be ‘receiving a first input indicative of a request to launch a first application in a [[the]] three-dimensional computer-generated reality environment’.
	Claim 9 is objected to because of the following informalities: ‘The electronic device claim 3’ should be ‘The electronic device of claim 3’.	
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14-18 and 21-27 are rejected under U.S.C. 103 as being unpatentable over Rogers et al (US 2016/0180598 A1; Rogers), in view of Peuhkurinen A.E. (US 2014/0313197 A1; Peuhkurinen).
RE Claim 1, Rogers discloses an electronic device (Rogers: fig. 1; [0064], “With reference to FIG. 1, an exemplary system includes at least one general-purpose computing device 100”), comprising: one or more processors (Rogers: fig. 1, ‘processor’ 120; [0064], “an exemplary system includes at least one general-purpose computing device 100, including a processing unit (CPU) 120 ... the invention may operate on a computing device with more than one CPU 120”); and
memory storing one or more programs configured to be executed by the one or more processors (Rogers: fig. 1, ‘memory’ 130, ‘ROM’ 140, ‘RAM’ 150; [0068-0069], “Embodiments within the scope of the present invention may also include computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, ... or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions or data structures ... Computer-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions”), the one or more programs including instructions for:
receiving requests for launching applications in the 3D computer-generated reality environment (Rogers: [0095], discussing the execution of applications by ‘double clicking’ on displayed objects),
implicitly discloses initiating a process of a first application, initiating a process of a second application different from the process of the first application (Rogers: [0090], launching a ‘jump’ app to have an avatar perform a jumping animation (first application), figs. 11-12, showing a procedure for ‘dragging’ an object from one location to another; [0128], initiating a ‘drag’ application to move an object from one location to another location (second application different from the first application)),
(note, these limitations are out of order) implicitly discloses rendering, a three-dimensional representation of the first data object and a three-dimensional representation of the second data object in the three-dimensional computer-generated reality environment (Rogers: [0090], triggered event causes a source application to render and stream animation of a jumping avatar, figs. 11-12, showing a procedure for ‘dragging’ a rendered object from one location to another; [0128], disclosing a ‘drag’ application for moving a rendered object to a location in the 3D virtual environment); and
causing a display of the rendered three-dimensional computer-generated reality environment (Rogers: fig. 6, illustrating the display of a user’s current view of a virtual environment; [0021], central processor renders a unique view of the 3D virtual environment, [0028], disclosing steps of creating and rendering a 3D virtual environment which is then output to each of a plurality of user devices for display by the plurality of user devices).
However, although Rogers does not appear to expressly teach,
Peuhkurinen (in the field of displaying 3D scene graphs on a screen) implicitly discloses receiving a first input indicative of a request to launch a first application in the three-dimensional computer-generated reality environment (Peuhkurinen: fig. 4, ‘display server’ 11 → P1 → object 14 (launch of first object); [0089], display server accepts registration of new application processes to it, and then assists in generating a visualization of the application process, as illustrated in fig. 5 (reception of a request to launch the first application is implied)), and
in response to receiving the first input, initiating a process of the first application (Peuhkurinen: fig. 2, illustrating a first cube 1 and a second cube 2; [0088-0089], first 3D cube 1 (object of first application) … changes to respective scene graphs (e.g., location, rotation, scaling of cube object, etc.); please note, location, rotation, or scaling changes to Peuhkurinen’s first cube object implies an input that then causes the change(s) to the first cube object),
implicitly discloses receiving a second input indicative of a request to launch a second application different from the first application in the three-dimensional computer-generated reality environment (Peuhkurinen: fig. 4, ‘display server’ 11 → P2 → object 18 (second data object provided by process P2 to ‘display server’ 11); [0089], display server accepts registration of new application processes to it, and then assists in generating a visualization of the application process, as illustrated in fig. 5 (reception of a request to launch the second application is implied)), and
 in response to receiving the second input, initiating a process of the second application different from the process of the first application (fig. 2, illustrating a first cube 1 and a second cube 2; [0088-0089], second 3D cube 2 (object of second application) … changes to respective scene graphs (e.g., location, rotation, scaling of cube object, etc.); please note, location, rotation, or scaling changes to Peuhkurinen’s second cube object implies an input that then causes the change(s) to the second cube object).
In addition, Peuhkurinen also discloses providing to a process of an operating system of the electronic device, by the process of the first application, a first data object, wherein the process of the operating system is different from the process of the first application and from the process of the second application (Peuhkurinen: fig. 4, ‘display server’ 11 → P1 → object 14 (first data object provided by process P1 to ‘display server’ 11); [0030], disclosing a first process running in a first application on an operating system of a computer system, and a second process running in a second application on the operating system of the computer system);
providing to the process of the operating system, by the process of the second application, a second data object different from the first data object (Peuhkurinen: fig. 4, ‘display server’ 11 → P2 → object 18 (second data object provided by process P2 to ‘display server’ 11); ), and
rendering, by the process of the operating system of the electronic device, a three-dimensional representation of the first data object and a three-dimensional representation of the second data object in the three-dimensional computer-generated reality environment (Peuhkurinen: [0089], providing a discussion of how the operating system of the display server makes it possible for individual application processes to occur, and send their scene graph to the display server which then composites them to render visualizations of the overall scene graph).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Peuhkurinen’s method of providing to a process of an operating system of an electronic device, by a process of a first application, a first data object, and by a process of a second application, a second data object (the second data object different than the first data object), wherein the process of the operating system is different from the process of the first application and from the process of the second application, and Peuhkurinen’s method of rendering, by the process of the operating system, a 3D representation of the first data object and a 3D representation of the second data object in the 3D virtual environment with Rogers’ electronic device comprising a method of rendering representations of 3D data objects in a virtual environment in order to increase the stability and robustness of the overall process (Peuhkurinen, [0085]).
RE Claim 15, Rogers discloses a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device (Rogers: fig. 1, ‘memory’ 130, ‘ROM’ 140, ‘RAM’ 150; [0068-0069], “Embodiments within the scope of the present invention may also include computer-readable media for carrying or having computer-executable instructions or data structures stored thereon. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer. By way of example, and not limitation, such computer-readable media can comprise RAM, ROM, ... or any other medium which can be used to carry or store desired program code means in the form of computer-executable instructions or data structures ... Computer-executable instructions include, for example, instructions and data which cause a general purpose computer, special purpose computer, or special purpose processing device to perform a certain function or group of functions”), the one or more programs including instructions for:
causing a display of the rendered three-dimensional computer-generated reality environment (Rogers: fig. 6, illustrating the display of a user’s current view of a virtual environment; [0021], central processor renders a unique view of the 3D virtual environment, [0028], disclosing steps of creating and rendering a 3D virtual environment which is then output to each of a plurality of user devices for display by the plurality of user devices).
Further, the remaining limitations recited in claim 15 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claim 24, Rogers discloses a method for providing a computer-generated reality platform capable of generating a three-dimensional computer-generated reality environment (Rogers: [0028], “Another embodiment of the invention is directed to a method of rendering a three-dimensional (3D) virtual environment. The method comprises the steps of, on a central processor, creating and rendering a 3D virtual environment”), the method comprising:
at an electronic device with one or more processors and memory (Rogers: fig. 1, ‘processor’ 120, ‘memory’ 130, ‘ROM’ 140, ‘RAM’ 150; [0064], “an exemplary system includes at least one general-purpose computing device 100, including a processing unit (CPU) 120 ... the invention may operate on a computing device with more than one CPU 120”, [0068-0069], disclosing memories that may be included in Rogers’ device):
causing a display of the rendered three-dimensional computer-generated reality environment (Rogers: fig. 6, illustrating the display of a user’s current view of a virtual environment; [0021], central processor renders a unique view of the 3D virtual environment, [0028], disclosing steps of creating and rendering a 3D virtual environment which is then output to each of a plurality of user devices for display by the plurality of user devices).
In addition, the remaining limitations recited in claim 24 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.
RE Claims 2, 16 and 25, Rogers/Peuhkurinen teaches the electronic device of claim 1, the non-transitory computer-readable storage medium of claim 15, the method of claim 24, and in addition Peuhkurinen also discloses
generating, by the process of the first application, the first data object; and generating, by the process of the second application, the second data object (Peuhkurinen: figs. 4-5, illustrating the separation of processes belonging to a first and second application, and the rendered visualizations generated by respective processes; [0094-0100], providing a discussion of how the separate processes (see fig. 4) are combined to render the scene shown in fig. 5).
Before the effective filing date of the claimed invention, therefore, it would have been obvious for one of ordinary skill in the art to combine Peuhkurinen’s method of generating, by the process of the first application, the first data object; and generating, by the process of the second application, the second data object with Rogers/Peuhkurinen’s electronic device, with the expected benefit of increasing the stability and robustness of the overall process (Peuhkurinen, [0085]).
RE Claims 3, 17 and 26, Rogers/Peuhkurinen discloses the electronic device of claim 1, the non-transitory computer-readable storage medium of claim 15, the method of claim 24, and Rogers further teaches a data object includes data representative of a behavior of the data object (Rogers: [0090], disclosing ‘jump’ behavior of an object when the object enters a specified zone), and an event of the data object (Rogers: [0090], teaching that an action associated with an object is responsive to the pressing of a space bar),
while Peuhkurinen discloses a data object includes data representative of a property of the data object (Peuhkurinen: [0099], disclosing that scene nodes can have 3D resources, such as texture (a property of the data object)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Peuhkurinen’s first data object and property of the first data object with Rogers’ data object comprising data representative of a behavior of the data object and data representative of an event of the data object so the combined Rogers, modified by Peuhkurinen, first data object includes data representative of one or more of: one or more properties of the first data object; one or more behaviors of the first data object; and one or more events of the first data object. Further, the motivation for combining Peuhkurinen’s first data object and property of the first data object with Rogers’ data object comprising data representative of a behavior of the data object and data representative of an event of the data object would have been to increase the expressive content of the first data object by adding data representative of a property to the combined first data object.
RE Claims 4, 18 and 27, Rogers/Peuhkurinen teaches the electronic device of claim 3, the non-transitory computer-readable storage medium of claim 17, the method of claim 26, and Peuhkurinen implicitly discloses wherein the one or more properties include a value indicative of an appearance of the rendered three-dimensional representation of the first data object, wherein the three-dimensional representation of the first data object is rendered based on the value indicative of the appearance (Peuhkurinen: [0088], attaching 3D resources (e.g., texture, shades, and meshes) to nodes in a scene graph, [0090], disclosing the rendering of appearance effects (e.g., shadows, shading, reflections, etc.); please note, including a value indicative of a rendered appearance of a 3D object is implicit since either directly or indirectly, operations within a computer system are ultimately defined by a number (in other words: a texture is rendered (Y=1, N=0) or the texture is assigned a color by indicating a number/value; an object is assigned a shading effect by using numbers/values to indicate the amount of shading, etc.)).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Peuhkurinen’s method of attaching 3D resources, comprising a value indicative of an appearance of a rendered 3D representation of a first data object, to a 3D object so the 3D object is rendered based on the value with Rogers’, modified by Peuhkurinen’s, electronic device in order for the first data object to have additional expressive content (e.g., appearance of depth) when rendered in the 3D virtual environment.
RE Claims 7 and 21, Rogers/Peuhkurinen discloses the electronic device of claim 1, and in addition Peuhkurinen also teaches the process of the operating system operates at a kernel level access level (Peuhkurinen: fig. 6, illustrating the ‘operating system kernel’ 605; [0022], “In computing, the kernel is the main component of most computer operating systems; it is a bridge between applications and the actual data processing done at the hardware level. The kernel's responsibilities include managing the system's resources (the communication between hardware and software components). Usually, as a basic component of an operating system, a kernel can provide the lowest-level abstraction layer for the resources (especially processors and input/output (I/O) devices) that application software must control to perform its function”).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Peuhkurinen’s operating system operating at a kernel level access level with Rogers/Peuhkurinen’ electronic device therein providing stability to the combined electronic device by assigning an established, well-known access level to the operating system kernel.
RE Claims 8 and 22, Rogers/Peuhkurinen teaches the electronic device of claim 1, the non-transitory computer-readable storage medium of claim 15, and further Peuhkurinen discloses the process of the first application and the process of the second application operate at a lower access level than a kernel level access level (Peuhkurinen: [0022], operating system functions at lowest-level of abstraction providing a bridge between level of device hardware and level of applications. As such, the kernel has the highest access level to data processing occurring at the hardware level, and processes of applications (e.g., first application and second application) operate at a lower access level to the device hardware than the kernel).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Peuhkurinen’s method of having the process of the first application and the process of the second application operate at a lower access level than a kernel level access level with Rogers/Peuhkurinen’ electronic device in order to ensure stability of the combined Rogers/Peuhkurinen’ electronic device by providing a layer of protection from applications attempting to access hardware components they should not interact with directly.
RE Claims 9 and 23, Rogers/Peuhkurinen discloses the electronic device claim 3, the non-transitory computer-readable storage medium of claim 17, and Rogers further teaches the one or more behaviors are indicative of one or more actions by the three-dimensional representation of the first data object in the computer-generated reality environment (Rogers: [0090], disclosing ‘jump’ behavior of an object when the object enters a specified zone).
RE Claim 10, Rogers/Peuhkurinen teaches the electronic device of claim 3.
In addition, Rogers also discloses the one or more events are indicative of one or more actions by the three-dimensional representation of the first data object performed in response to a state change in the computer-generated reality environment (Rogers: [0090], teaching that an action associated with an object is responsive to the pressing of a space bar; please note, the pressing of a space bar is interpreted as a ‘state change’).
RE Claim 11, Rogers/Peuhkurinen discloses the electronic device of claim 1, and in addition Peuhkurinen teaches the three-dimensional representation of the first data object is rendered based on the first data object and the second data object (Peuhkurinen: fig. 5, occlusion of rendered car 14 (first data object) by overlap of rendered portion of house 15 (second data object); please note, similar to Applicant’s description in their specification (e.g., [0164]), the data object of the second object affects the simulation of the first object).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Peuhkurinen’s method of rendering a 3D representation of a first data object based on the first data object and the second data object with Rogers/Peuhkurinen’s electronic device in order to increase the stability and robustness of the overall process within the combined electronic device (Peuhkurinen, [0085]).
RE Claim 14, Rogers/Peuhkurinen teaches the electronic device of claim 1, and Rogers also discloses the electronic device is a headset base station (Rogers: [0104], disclosing the use of augmented reality (AR) glasses used in their 3D virtual environment).

Claims 5, 19 and 28 are rejected under U.S.C. 103 as being unpatentable over Rogers, in view of Peuhkurinen, and further in view of Branson et al (US 2012/0038667 A1 (applicant provided prior art); Branson).
RE Claims 5, 19 and 28, Rogers/Peuhkurinen discloses the electronic device of claim 3, the non-transitory computer-readable storage medium of claim 17, the method of claim 26.
Still, even though Rogers/Peuhkurinen does not expressly teach,
Branson (in the field of communications between real and virtual objects) implicitly discloses one or more properties include at least a value indicative of an access level of a portion of the first data object (Branson: [0062], “embodiments of the invention may place restrictions on a user's ability to share content protected by the intellectual property rights of a third party … In another embodiment of the invention, limitations may be placed on the user's ability to share protected content … Furthermore, in an embodiment where the first user may lend the virtual item to another user's avatar in the virtual world, embodiments of the invention may place restrictions on the first user's ability to access the content while the other avatar has possession of the virtual item”; please note, including a value indicative of an access level of a part of 3D object is implicit since either directly or indirectly, operations within a computer system are ultimately defined by a number/value).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Branson’s method of implicitly specifying a property of a data object (wherein the property comprises a value indicative of an access level of a portion of the data object) with Rogers/Peuhkurinen’s electronic device comprising a method of attaching 3D resources to a first data object, with the expected benefit of increasing the security of information shared with users viewing the rendered virtual environment by controlling access to content associated with the first data object.

Claim 12 is rejected under U.S.C. 103 as being unpatentable over Rogers, in view of Peuhkurinen, and further in view of Levitt M. (US 2021/0006478 A1 (effective filing date 05 September 2017 – provisional application 62/554,504); Levitt).
RE Claim 12, Rogers/Peuhkurinen teaches the electronic device of claim 1.
Yet, even though Rogers/Peuhkurinen fails to expressly disclose,
Levitt (in the field of distributed platform services management) teaches the operating system and the first application are associated with different service providers (Levitt: [0071], “The system (1) may further include a service provider (13), being the entity that develops, maintains and/or provides the operating system and associated methods described herein”, [0164], “the software applications and associated services may be provided by external third parties or by the service provider (13)”; interpretation: since Levitt discloses that his operating system and applications may be from different service providers, in a broadest reasonable interpretation (BRI) sense, the situation where an operating system and an application are from different service providers exists. Therefore, Levitt teaches the above limitation, as recited).
Thus, before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to combine Levitt’s method of allowing the operating system and the first application to be associated with different service providers with Rogers’, modified by Peuhkurinen’s, electronic device with the expected benefit of making the combined Rogers, modified by Peuhkurinen/Levitt, electronic device more flexible since it can perform the same operations when the operating system and the first application are associated with different service providers.  

Claim 13 is rejected under U.S.C. 103 as being unpatentable over Rogers, in view of Peuhkurinen, and further in view of Huang C. (US 2014/0120887 A1; Huang).
RE Claim 13, Rogers/Peuhkurinen discloses the electronic device of claim 1, and even though Rogers/Peuhkurinen does not explicitly teach,
Huang (in the field of implementing a mobile AR service) discloses wherein AR applications are associated with different service providers (Huang: [0005], “For an AR solution in a current market, different AR service providers each develop AR applications independently, and different AR applications are implemented based on different AR technologies ... As such, an AR application developer has to use different technologies for AR applications developed by different AR service providers, which certainly increases the difficulty in developing the AR application”).
Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Huang’s method of working with AR applications associated with different service providers with Rogers’, modified by Peuhkurinen’s, electronic device comprising a first application and a second application with the expected benefit of making the combined Rogers, modified by Peuhkurinen/Huang, electronic device more flexible since it can perform the same operations when the first application and the second application are associated with different service providers.
Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim (claims 1 and 15, respectively), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims (claims 3 and 5, and 17 and 19, respectively) and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claims 6 and 20, Rogers/Peuhkurinen/Branson teaches the electronic device of claim 5, and the non-transitory computer-readable storage medium of claim 19.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the value indicative of the access level of the portion of the first data object indicates that the portion of the first data object is subject to a sharing restriction, and wherein the portion of the first data object is a first portion, the one or more programs including instructions for: providing to the process of the second application, by the process of the operating system, data object data of the first data object, comprising: providing a second portion of the first data object to the process of the second application, wherein the second portion of the first data object is not subject to the sharing restriction; and forgoing providing the first portion of the first data object to the process of the second application”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611